Exhibit 10.2

EXECUTION VERSION

FRE 408

PURCHASE AGREEMENT

This PURCHASE AGREEMENT (this “Agreement”) is entered into as of December 20,
2011 (the “Effective Date”), by and among comScore, Inc., a Delaware corporation
(the “Company”), and The Nielsen Company (US), LLC, a Delaware limited liability
company (the “Purchaser”), for the purchase and sale by the Purchaser of shares
of the Company’s common stock, par value $0.001 per share (the “Common Stock”).

RECITALS

A. The Company and the Purchaser are concurrently entering into that certain
Patent Purchase, License and Settlement Agreement by and between the Company and
the Purchaser of even date herewith (the “Settlement Agreement”) and that
certain Voting Agreement by and between the Company and the Purchaser of even
date herewith (the “Voting Agreement”);

B. The Settlement Agreement contemplates the issuance and sale of the Shares (as
defined below) by the Company pursuant to the terms of this Agreement as good
and valuable consideration for the rights granted to the Company therein.

NOW THEREFORE, in consideration of the covenants and promises set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:

AGREEMENT

ARTICLE I

Purchase and Sale of Common Stock

Section 1.1 Purchase and Sale of Common Stock. Upon the following terms and
conditions, the Company shall issue and sell to the Purchaser, and the Purchaser
shall purchase from the Company, an aggregate of nine hundred seventy four
thousand three hundred fifty eight (974,358) shares of common stock of the
Company (collectively, the “Shares”), representing that number of shares of
Common Stock of the Company equal to $19,000,000 divided by the greater of
$19.50 or the trailing average closing price as reported by NASDAQ for the 30
trading days immediately preceding the Effective Date in exchange for the
Purchaser’s execution and the rights and privileges contemplated pursuant to the
Settlement Agreement. The Company and the Purchaser are executing and delivering
this Agreement in accordance with and in reliance upon the exemption from
securities registration afforded by Section 4(2) of the Securities Act of 1933,
as amended (the “Securities Act”), and the rules and regulations promulgated
thereunder, including Regulation D (“Regulation D”), and/or upon such other
exemption from the registration requirements of the Securities Act as may be
available with respect to any or all of the investments to be made hereunder.



--------------------------------------------------------------------------------

Section 1.2 Closing. The Company agrees to issue and sell to the Purchaser and,
in consideration of and in express reliance upon the representations,
warranties, covenants, terms and conditions of this Agreement, the Purchaser
agree to purchase the Shares. The closing of the purchase and sale of the Shares
(the “Closing”) shall take place at the offices of Wilson Sonsini Goodrich &
Rosati, Professional Corporation, 1700 K Street, NW, Fifth Floor, Washington, DC
20006, as soon as practicable following the satisfaction or waiver of the
conditions set forth in Article IV, or at such other time and place or on such
date as the Purchaser and the Company may agree upon (such date is hereinafter
referred to as the “Closing Date”). At the Closing, the Purchaser shall deliver
either original or electronic copies of manually, executed counterparts of the
Settlement Agreement against the issuance by the Company of the Shares.

Section 1.3 Delivery. At the Closing or as promptly thereafter as is practicable
(but in no event more than five (5) Business Days after the Closing Date), the
Company shall deliver to the Purchaser certificates representing the portion of
the Shares purchased by the Purchaser (it being understood that the Purchaser
shall be record holders of the Shares on the Closing Date). For purposes hereof,
the term “Business Day” shall mean a day other than Saturday, Sunday or a
federal holiday in which the New York Stock Exchange is closed for trading.

ARTICLE II

Representations and Warranties

Section 2.1 Representations and Warranties of the Company. The Company hereby
represents and warrants to the Purchaser as follows:

(a) Organization; Standing and Power. The Company and each of its Significant
Subsidiaries (i) is a corporation or other organization duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, (ii) has the requisite power and authority to
own, lease and operate its properties and to carry on its business as now being
conducted and (iii) is duly qualified or licensed and in good standing to do
business in each jurisdiction in which the nature of its business or the
ownership or leasing of its properties makes such qualification or licensing
necessary, other than in such jurisdictions where the failure to so qualify or
to be in good standing, individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Change to the Company. For purposes of
this Agreement, the term “Significant Subsidiary” shall have the meaning
provided by Rule 1-02 of Regulation S-X of the Commission; (iii) “Subsidiary
Charter Documents” shall mean the certificate of incorporation and bylaws, or
like organizational documents of a Subsidiary; and (iv) “Commission” shall mean
the Securities and Exchange Commission. For purposes of this Agreement, the term
“Material Adverse Change” when used in connection with an entity, means any
change, event, violation, inaccuracy, circumstance or effect (any such item, an
“Effect”), individually or when taken together with all other Effects that have
occurred prior to the date of determination of the occurrence of the Material
Adverse Change, that (i) is or is reasonably likely to be materially adverse to
the business, assets (including intangible assets), capitalization, financial
condition or results of operations of such entity taken as a whole with its
subsidiaries or (ii) will or is reasonably likely to materially impede the
ability of such entity to timely consummate the transactions contemplated by the
Transaction Documents in accordance with the terms thereof and applicable legal
requirements.

 

- 2 -



--------------------------------------------------------------------------------

(b) Charter Documents. The Company is not in violation of any of the provisions
of the Company Charter Documents. For purposes of this Agreement, the term
“Company Charter Documents” shall mean a true and correct copy of the
Certificate of Incorporation (including any Certificate of Designations) and
Bylaws of the Company, each as amended to date.

(c) Subsidiaries. All the outstanding shares of capital stock of, or other
equity or voting interests in, each Significant Subsidiary have been validly
issued and are fully paid and nonassessable and are owned by the Company, a
wholly-owned subsidiary of the Company, or the Company and another wholly-owned
subsidiary of the Company, free and clear of all Liens, including any
restriction on the right to vote, sell or otherwise dispose of such capital
stock or other ownership interests, except for restrictions imposed by
applicable securities laws, except as would not reasonably be expected to have a
Material Adverse Change to the Company or a Material Adverse Change to such
Significant Subsidiary. Other than the subsidiaries of the Company, neither the
Company nor any of its subsidiaries owns any capital stock of, or other equity
or voting interests of any nature in, or any interest convertible, exchangeable
or exercisable for, capital stock of, or other equity or voting interests of any
nature in, any other person. For purposes of this Agreement, the term “Lien”
shall mean pledges, claims, liens, charges, encumbrances, options and security
interests of any kind or nature whatsoever.

(d) Capital Stock. Each share of capital stock of the Company which may be
issued as contemplated or permitted by the Transaction Documents will be, when
issued, duly authorized and validly issued, fully paid and nonassessable and not
subject to any preemptive rights, free and clear of all Liens, and free of
restrictions on transfer other than restrictions on transfer contemplated by the
Transaction Documents, including those provided in this Agreement, and
applicable state and federal securities laws.

(e) Other Securities. Except as otherwise disclosed in the SEC Reports filed
prior to the date hereof, there are no securities, options, warrants, calls,
rights, contracts, commitments, agreements, instruments, arrangements,
understandings, obligations or undertakings of any kind to which the Company or
any of its subsidiaries is a party or by which any of them is bound obligating
the Company or any of its subsidiaries to (including on a deferred basis) issue,
deliver or sell, or cause to be issued, delivered or sold, additional shares of
capital stock or other voting securities of the Company or any of its
subsidiaries, or obligating the Company or any of its subsidiaries to issue,
grant, extend or enter into any such security, option, warrant, call, right,
contract, commitment, agreement, instrument, arrangement, understanding,
obligation or undertaking.

(f) Authority. The Company has all requisite corporate power and authority to
enter into this Agreement, the Voting Agreement and the Settlement Agreement and
the other agreements and documents contemplated hereby and thereby which are
executed by the Company or to which the Company is a party (all of the foregoing
agreements and documents, including this Agreement, are collectively referred to
herein as the “Transaction Documents”). The execution and delivery of the
Transaction Documents and the consummation of the transactions contemplated
thereby have been duly authorized by all necessary corporate action on the part
of the Company and no other corporate or other proceedings on the part of the
Company is necessary to authorize the execution and delivery of the Transaction
Documents or

 

- 3 -



--------------------------------------------------------------------------------

to consummate the transactions contemplated thereby. The Transaction Documents
have been, or will be upon the Closing, duly executed and delivered by the
Company and, assuming due execution and delivery by the other parties hereto,
constitutes the valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms, except as such enforceability may be
subject to the laws of general application relating to bankruptcy, insolvency,
and the relief of debtors and rules of law governing specific performance,
injunctive relief or other equitable remedies. The issuance of the Shares has
been duly authorized by the Company and, when issued and paid for in accordance
with the terms of this Agreement, the Shares will be validly issued, fully paid
and nonassessable.

(g) Non-Contravention. The execution and delivery of the Transaction Documents
by the Company does not, and performance of the Transaction Documents by the
Company and the consummation of the transactions contemplated thereby will not:
(i) conflict with or violate the Company Charter Documents, (ii) result in any
breach of or constitute a default (or an event that with notice or lapse of time
or both would become a default) under, or materially impair the Company’s rights
or alter the rights or obligations of any third party under, or give to others
any rights of termination, amendment, acceleration or cancellation of, or result
in the creation of a Lien on any of the properties or assets of the Company or
any of its Significant Subsidiaries pursuant to, any material agreement,
contract or instrument of the Company or by which the Company or any of its
assets are bound, or (iii) trigger anti-dilution rights or other rights to
acquire additional equity securities of the Company.

(h) Necessary Consents. No consent, approval, order or authorization of, or
registration, declaration or filing with any Governmental Entity or any other
person is required to be obtained or made by the Company in connection with the
execution and delivery of the Transaction Documents or the consummation of the
transactions contemplated thereby, except for such other consents,
authorizations, filings, approvals and registrations which if not obtained or
made would not be material to the Company or materially adversely affect the
ability of the parties hereto to consummate the transactions contemplated
hereby. For the purposes of this Agreement, “Governmental Entity” shall mean any
supranational, national, state, municipal, local or foreign government, any
instrumentality, subdivision, court, administrative agency or commission or
other governmental authority or instrumentality, or any quasi-governmental or
private body exercising any regulatory, taxing, importing or other governmental
or quasi-governmental authority.

(i) Commission Filings. The Company has filed all required registration
statements, prospectuses, reports, schedules, forms, statements and other
documents (including exhibits and all other information incorporated by
reference) required to be filed by it with the Commission since December 1,
2010. All such required registration statements, prospectuses, reports,
schedules, forms, statements and other documents (including those that the
Company may file subsequent to the date hereof) are referred to herein as the
“SEC Reports.” As of their respective dates, the SEC Reports (i) were prepared
in accordance and complied in all material respects with the requirements of the
Securities Act, or the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), as the case may be, and the rules and regulations of the
Commission thereunder applicable to such SEC Reports and (ii) did not at the
time they were filed (or if amended or superseded by a filing prior to the date
of this Agreement then on the date of such filing) contain any untrue statement
of a material fact or omit to state a material fact

 

- 4 -



--------------------------------------------------------------------------------

required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. Except as disclosed on the SEC Reports filed prior to the date
hereof, there has been no Material Adverse Change to the Company since
September 30, 2011.

(j) Purchaser Not an Affiliate. The Company is not aware of any facts that would
result, immediately prior to or upon the consummation of the transactions
contemplated by this Agreement, in the Purchaser being deemed an “affiliate” of
the Company for the purpose of Rule 144 promulgated under the Securities Act.

(k) Internal Controls. As of September 30, 2011, the Company’s disclosure
controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) promulgated
under the Exchange Act) (the “Disclosure Controls”) were effective, in all
material respects, to ensure that information required to be disclosed in the
reports that it files and submits under the Exchange Act (i) is recorded,
processed, summarized and reported, within the time periods specified in the
Securities and Exchange Commission’s rule and forms and (ii) is accumulated and
communicated to the Company’s management, including the Company’s Chief
Executive Officer and Chief Financial Officer, as appropriate, to allow timely
decisions regarding required disclosure. During the period from September 30,
2011 until the date of this Agreement, there were no changes in the Company’s
internal control over financial reporting (the “Financial Reporting Controls”)
that have materially affected, or are reasonably likely to materially affect,
the Company’s internal control over financial reporting. As of September 30,
2011, the Company had: (i) designed the Disclosure Controls, or caused such the
Disclosure Controls to be designed under its management’s supervision, to ensure
that material information relating to the Company, including its consolidated
subsidiaries, is made known to the Company’s management by others within those
entities; and (ii) designed the Financial Reporting Controls, or caused the
Financial Reporting Controls to be designed under the Company’s management
supervision, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes by the Company in accordance with United States generally accepted
accounting principles. From September 30, 2011 through the date of this
Agreement, the Company has not reported to the Audit Committee (the “Audit
Committee”) of the Company’s Board of Directors (the “Board”) or the Board
(i) any change in the Disclosure Controls or the Financial Reporting Controls or
(ii) any suspected act of fraud involving management or other employees who have
a significant role in the Disclosure Controls or the Financial Reporting
Controls, either of which, if determined adversely, would reasonably be expected
to constitute a Material Adverse Change to the Company.

Section 2.2 Representations and Warranties of the Purchaser. The Purchaser
hereby makes the following representations and warranties to the Company:

(a) Organization and Standing of the Purchaser. The Purchaser is a corporation,
limited liability company or partnership duly incorporated or organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization.

(b) Authorization and Power. The Purchaser has the requisite power and authority
to enter into and perform the Transaction Documents and to purchase the Shares
being

 

- 5 -



--------------------------------------------------------------------------------

sold to it hereunder. The execution, delivery and performance of the Transaction
Documents by the Purchaser and the consummation by it of the transactions
contemplated thereby have been duly authorized by all necessary corporate or
other action, and no further consent or authorization of the Purchaser or its
board of directors, stockholders, or partners, as the case may be, is required.
The Transaction Documents constitute, or shall constitute when executed and
delivered, valid and binding obligations of the Purchaser enforceable against
the Purchaser in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of creditor’s
rights and remedies or by other equitable principles of general application.

(c) Acquisition for Investment. The Purchaser is acquiring the Shares solely for
its own account and not with a view to or for sale in connection with the
distribution thereof. The Purchaser does not have a present intention to sell
any of the Shares, nor a present arrangement (whether or not legally binding) or
intention to effect any distribution of any of the Shares to or through any
person or entity. The Purchaser acknowledges that it (i) has such knowledge and
experience in financial and business matters such that the Purchaser is capable
of evaluating the merits and risks of its investment in the Company, (ii) is
able to bear the financial risks associated with an investment in the Shares,
and (iii) has been given appropriate access to such records of the Company and
its subsidiaries and to the officers of the Company as it has deemed necessary
or appropriate to conduct a due diligence investigation.

(d) Restricted Securities. The Purchaser understands that the Shares have not
been, and will not be, registered under the Securities Act, by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of the Purchaser’s representations as expressed herein. The
Purchaser understands that the Shares are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, the Purchaser must hold the Shares indefinitely unless they are registered
with the Commission and qualified by state authorities, or an exemption from
such registration and qualification requirements is available. The Purchaser
further acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Shares, and
on requirements relating to the Company which are outside of the Purchaser’s
control, and which the Company is under no obligation and may not be able to
satisfy. The Purchaser understands that no United States federal or state agency
or any government or governmental agency has passed upon or made any
recommendation or endorsement of the Shares.

(e) Additional Restrictions. The Purchaser understands that the Shares are
subject to certain covenants as described in Article III of this Agreement.

(f) No General Solicitation. The Purchaser acknowledges that the Shares were not
offered to the Purchaser by means of any form of general or public solicitation
or general advertising, or publicly disseminated advertisements or sales
literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which the
Purchaser was invited by any of the foregoing means of communications.

 

- 6 -



--------------------------------------------------------------------------------

(g) Equity Owned. Excluding the Shares to be issued pursuant to this Agreement,
as of the date hereof neither the Purchaser nor any of its direct or indirect
subsidiaries owns any shares of record of the Company’s Common Stock. Excluding
the Shares to be issued pursuant to this Agreement, as of the date hereof,
neither the Purchaser nor any of its affiliates beneficially own (in accordance
with Rule 13d-3 of the Exchange Act) any other shares of the Company’s Common
Stock.

(h) Accredited Investor. The Purchaser is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.

(i) Purchaser Not an Affiliate. The Purchaser is not aware of any facts that
would result, immediately prior to or upon the consummation of the transactions
contemplated by this Agreement, in the Purchaser being deemed an “affiliate” of
the Company for the purpose of Rule 144 promulgated under the Securities Act.

ARTICLE III

Covenants

Section 3.1 Trading Prohibition. Subject to Section 3.7(c), until the earlier of
(a) the first anniversary of the Effective Date, (b) the termination of Magid M.
Abraham as Chief Executive Officer of the Company, (c) a Change of Control or
(d) any material breach by the Company of any of the representations,
warranties, covenants or agreements made by the Company in any Transaction
Document, the Purchaser shall not (1) offer, pledge, sell, contract to sell,
sell any option or contract to purchase, purchase any option or contract to
sell, grant any option, right or warrant to purchase, lend, or otherwise
transfer or dispose of, directly or indirectly, any shares of Common Stock
“beneficially owned” (as such term is used in Rule 13d-3 of the Exchange Act) by
Purchaser or any other securities so owned convertible into or exercisable or
exchangeable for Common Stock or (2) enter into any swap or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of the Shares, whether any such transaction described in clause
(1) or (2) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise. The Purchaser also agrees and consents to the
entry of stop transfer instructions with the Company’s transfer agent and
registrar against the transfer of shares of Common Stock except in compliance
with the foregoing restrictions. For the purposes of this Agreement, “Change of
Control” shall mean any one of the following events (i) any “person” (as such
term is used in Sections 13(d) and 14(d) of the Exchange Act) becomes the
“beneficial owner” (as such term is used in Rule 13d-3 of the Exchange Act,
except that a person shall be deemed to be the beneficial owner of all
securities that such person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company’s voting securities or
otherwise acquires the right to elect a majority of the members of the Board;
(ii) the consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; (iii) the consummation of a plan of
reorganization, merger or consolidation involving the Company, other than a
merger or consolidation which would result in the holders of the voting
securities of the Company outstanding immediately prior thereto continuing to
hold securities representing (either by voting securities of the Company
continuing to remain

 

- 7 -



--------------------------------------------------------------------------------

outstanding or by such securities being converted into voting securities of the
surviving entity or its parent) more than fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity or its parent outstanding immediately after such consolidation,
merger or consolidation in substantially the same proportion as immediately
before such consolidation, merger or consolidation; (iv) any person or two or
more persons acting in concert acquires by contract or otherwise, or enters into
a contract or arrangement that, upon consummation, will result in its
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of the Company, or control over the
equity securities of the Company entitled to vote for members of the Board (and
taking into account all such securities that such person or group has the right
to acquire) representing fifty percent (50%) or more of the combined voting
power of such securities; or (v) the individuals who, as of the date hereof, are
members of the Board, cease, for any reason, to constitute more than 50% of the
number of authorized directors of the Company.

Section 3.2 Volume Restrictions on Resale. Following the Closing and
notwithstanding any additional restrictions that may apply pursuant to
Section 3.1 hereof, subject to Section 3.7(c), if any Shares are sold for the
account of the Purchasers, the amount of Common Stock sold, together with all
sales of Common Stock sold for the account of Purchaser within the preceding
three months at the time of sale, shall not exceed the greatest of (i) one
percent of the Common Stock outstanding as shown by the most recent SEC Report
published by the Company, (ii) the average weekly reported volume of trading in
Common Stock on all national securities exchanges and/or reported through the
automated quotation system of a registered securities association during the
four calendar weeks preceding the date of proposed sale or (iii) the average
weekly volume of trading in such securities reported pursuant to an effective
transaction reporting plan or an effective national market system plan, as those
terms are defined in Section 600 of Regulation NMS, during the four-week period
specified in Section 3.2(ii). The Purchaser also agrees and consents to the
entry of stop transfer instructions with the Company’s transfer agent and
registrar against the transfer of shares of Common Stock except in compliance
with the foregoing restrictions.

Section 3.3 Standstill. For so long as Purchaser or its successor or assigns
hold the Shares, the Purchaser and its wholly owned or controlled subsidiaries
shall not, without the prior written consent of the Company or its Board:

(a) acquire, offer, seek or propose to acquire, or agree to acquire, directly or
indirectly (including acquiring beneficial ownership as defined in Rule 13d-3
under the Exchange Act), by purchase or otherwise, any capital stock of the
Company or direct or indirect rights to acquire any capital stock of the
Company, or of any successor to or person in control of the Company, or any
assets of the Company or any subsidiary or division of the Company or of any
such successor or controlling person, except to the extent such acquisition,
offer, seeking, proposal or agreement is incidental to a transaction a primary
purpose of which is not to acquire capital stock of the Company;

(b) make, or in any way participate, directly or indirectly, in any
“solicitation” of “proxies” to vote (as such terms are used in the rules of the
Commission), or seek to advise or influence any person or entity with respect to
the voting of any capital stock of the Company of the Company;

 

- 8 -



--------------------------------------------------------------------------------

(c) make any public announcement with respect to, or submit a proposal for or
offer of (with or without conditions) (including to the Board), any
extraordinary transaction involving the Company or any of its securities or
assets;

(d) form, join or in any way participate in a 13D Group in connection with any
of the foregoing;

(e) otherwise act or seek to control or influence the management or Board or
policies of the Company, whether alone or in concert with others;

(f) take any action that could reasonably be expected to require the Company to
make a public announcement regarding the possibility of any of the events
described in clauses (a) through (e) above;

(g) request the Company or any of its representatives, directly or indirectly,
to amend or waive any provision of this Section in a manner that would require
public disclosure; or

(h) direct or instruct any of their respective subsidiaries, representatives or
affiliates to take any such action.

For the purposes of this Agreement, “13D Group” means any group of persons
formed for the purpose of acquiring, holding, voting or disposing of capital
stock of the Company that would be required under Section 13(d) of the Exchange
Act, and the rules and regulations promulgated thereunder, to file a statement
on Schedule 13D pursuant to Rule 13d-l(a) or Schedule 13G pursuant to Rule
13d-1(c) with the Commission as a “person” within the meaning of
Section 13(d)(3) of the Exchange Act if such group (as such term is used in Rule
13d-3 of the Exchange Act) capital stock of the Company representing more than
5% of any class of capital stock of the Company then outstanding.

Section 3.4 Market Stand-off. For so long as it holds the Shares, the Purchaser
hereby agrees that, during the period of duration specified by the managing
underwriter of common stock or other securities of the Company following the
effective date of a registration statement for any public offering of the
Company’s Common Stock filed under the Securities Act, it shall not, to the
extent requested by such underwriter, directly or indirectly sell, offer to
sell, contract to sell (including, without limitation, any short sale), grant
any option to purchase or otherwise transfer or dispose of (other than to donees
who agree to be similarly bound) any securities of the Company held by it at any
time during such period except Common Stock included in such registration;
provided, however, that: (i) all “named executive officers” (as defined in
Item 402 of Regulation S-K) and directors of the Company enter into similar
agreements or are bound by similar agreements with the Company and (ii) such
market stand-off time period shall not exceed ninety (90) days. The Purchaser
agrees to provide to the other underwriters of any such public offering such
further agreements as such underwriter may reasonably request in connection with
this market stand-off agreement, provided that the terms of such agreements are
substantially consistent with foregoing provisions of this Section. In order to
enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to the Shares until the end of such period.
Notwithstanding the foregoing, the obligations

 

- 9 -



--------------------------------------------------------------------------------

described in this Section shall not apply to a registration relating solely to
employee benefit plans on Form S-1 or Form S-8 or similar forms which may be
promulgated in the future, or a registration relating solely to a Rule 145
transaction.

Section 3.5 Effect on Transferees. Notwithstanding any provision of this
Agreement to the contrary, (i) the Purchaser may transfer any or all of the
Shares to an affiliate without restriction under this Agreement, provided that
any such transfer shall be effective only upon the written agreement of such
transferee to be bound by the terms of this Agreement with respect to such
Shares and (ii) any person that acquires Shares from the Purchaser in a
transaction that is in compliance with the terms of this Agreement (except for
transactions pursuant to clause (i) of this Section 3.5) shall acquire such
Shares free and clear of any and all provisions of this Agreement and shall not
be bound by any provision of this Agreement.

Section 3.6 Additional Listing Application. To the extent required by the rules
of the Nasdaq Global Market or the Company’s listing agreement with the Nasdaq
Global Market, the Company will file a notification form for the listing of
additional shares in connection with the transactions contemplated hereby.

Section 3.7 Communications with Governmental Entities.

(a) Except as may be prohibited by any Governmental Entity or by any legal
requirement, each of Company and the Purchaser shall: (i) promptly inform the
other party of any communication to or from the Federal Trade Commission, the
Department of Justice or any other Governmental Entity regarding the Shares or
any of the transactions contemplated by this Agreement; (ii) give the other
party prompt written notice of the receipt of an inquiry, subpoena or
commencement of any legal proceeding by or before any Governmental Entity with
respect to the Shares or any of the transactions contemplated by this Agreement;
and (iii) keep the other party informed as to the status of any such inquiry,
subpoena or legal proceeding.

(b) The Company and the Purchaser will consult and cooperate with one another,
and will consider in good faith the views of one another, in connection with any
analysis, appearance, presentation, memorandum, brief, argument, opinion or
proposal made or submitted in connection with any inquiry, subpoena or legal
proceeding under or relating to any federal or state antitrust law and regarding
the Shares or any of the transactions contemplated by this Agreement. In
addition, except as may be prohibited by any Governmental Entity or by any legal
requirement, in connection with any inquiry or legal proceeding under or
relating to any federal or state antitrust law and regarding the Shares or any
of the other transactions contemplated by this Agreement, each of the Company
and the Purchaser will permit authorized representatives of the other party to
be present at each meeting or conference relating to any such inquiry or legal
proceeding and to have access to and be consulted in connection with any
document, opinion or proposal made or submitted to any Governmental Entity in
connection with any such inquiry or legal proceeding.

(c) Notwithstanding the foregoing in this Section 3.7, if at any time after a
written inquiry or demand from the Federal Trade Commission, the Department of
Justice or any other Governmental Entity to the Company or Purchaser, either the
Purchaser or the Company, as applicable in such party’s sole discretion and in
good faith, believes that such Governmental

 

- 10 -



--------------------------------------------------------------------------------

Entity has undertaken or intends to undertake a formal investigation of the
Purchaser regarding the Shares or any of the transactions contemplated by this
Agreement, including without limitation, through the issuance of a Civil
Investigative Demand, Request for Additional Information or otherwise, the
Purchaser may elect to, or the Company, upon written notice to the Purchaser,
may cause the Purchaser to, sell, transfer and divest itself of the Shares, in
one or more sales made under Rule 144 promulgated under the Securities Act in
one or more ordinary brokerage transactions over any exchange on which the
Company’s common stock is listed, notwithstanding any restrictions to the
contrary under this Agreement, including without limitation this Article III.

Section 3.8 Purchaser Not an Affiliate. For so long as the Purchaser and its
successors and assigns hold any Shares subject to the restrictions on resale
provided in this Article III, the Company will not knowingly take any action
that may cause the Purchaser to be deemed to be an “affiliate” of the Company
for the purpose of Rule 144 promulgated under the Securities Act without the
written consent of the Purchaser.

Section 3.9 Information Requirements. With a view to making available to the
Purchaser the benefits of Rule 144 promulgated under the Securities Act and any
other rule or regulation of the Commission that may at any time permit a
Purchaser to sell securities of the Company to the public without registration,
the Company agrees to use its best efforts, for so long as the Purchaser and its
successors and assigns hold any Shares subject to the restrictions on resale
provided in this Article III, to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act;

(b) file promptly all reports and any definitive proxy or information statements
or other documents required to be filed by the Company with the Commission
pursuant to Sections 13(a), 13(c) 14 or 15(d) of the Exchange Act; and

(c) not disclose or otherwise make available to Purchaser any material,
non-public information about or relating to the Company.

ARTICLE IV

Conditions

Section 4.1 Conditions Precedent to the Obligations of each Party to Close and
Purchase or Sell the Shares. The respective obligations of any party to this
Agreement to proceed with the Closing shall be subject to the satisfaction at or
prior to the Closing Date of the following conditions:

(a) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, or promulgated by any court or
governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

 

- 11 -



--------------------------------------------------------------------------------

Section 4.2 Conditions Precedent to the Obligation of the Purchaser to Close and
to Purchase the Shares. The obligations of the Purchaser to purchase the Shares
from the Company at the Closing shall be subject to the satisfaction at or prior
to the Closing Date of each of the following conditions, any of which may be
waived, in writing, exclusively by the Purchaser:

(a) Delivery of Transaction Documents. The other Transaction Documents to which
the Company is a party shall have been duly executed and delivered by the
Company to the Purchaser.

Section 4.3 Conditions Precedent to the Obligation of the Company to Close and
to Sell the Shares. The obligation of the Company to sell the Shares to the
Purchaser shall be subject to the satisfaction at or prior to the Closing Date
of each of the following conditions, any of which may be waived, in writing,
exclusively by the Company:

(a) Delivery of Transaction Documents. The other Transaction Documents to which
the Purchaser is party shall have been duly executed and delivered by the
Purchaser to the Company.

ARTICLE V

Certificate Legend

Section 5.1 Legend.

(a) Each certificate representing the Shares shall be stamped or otherwise
imprinted with a legend substantially in the following form (in addition to any
legend required by applicable state securities or “blue sky” laws) until such
legend may be removed as provided in subsection (b) below:

“THE SHARES OF COMMON STOCK REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR IF APPLICABLE, STATE SECURITIES LAWS.
THESE SHARES OF COMMON STOCK MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED (A) IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SHARES OF COMMON STOCK UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO COMSCORE, INC. THAT SUCH
REGISTRATION IS NOT REQUIRED OR (B) UNLESS SOLD PURSUANT TO RULE 144 PROMULGATED
UNDER SUCH ACT.

THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AND A LOCK-UP PERIOD IN THE EVENT OF A PUBLIC

 

- 12 -



--------------------------------------------------------------------------------

OFFERING AS SET FORTH IN THE PURCHASE AGREEMENT BETWEEN THE ISSUER AND THE
NIELSEN COMPANY (US), LLC, A COPY OF WHICH MAY BE OBTAINED AT THE PRINCIPAL
OFFICE OF THE ISSUER.”

(b) The Company agrees to reissue certificates representing any of the Shares,
without the legend set forth above, if at such time, prior to making any
transfer of any such Shares, such holder thereof shall give written notice to
the Company describing the manner and terms of such transfer and removal as the
Company may reasonably request; provided that such legends shall not be removed
and such proposed transfer will not be effected until: (i) such shares of Common
Stock are registered under the Securities Act; (ii) such holder provides the
Company with an opinion of counsel acceptable to the Company to the effect that
a public sale, assignment or transfer of the shares of Common Stock may be made
without registration under the Securities Act and applicable state securities or
“blue sky” laws; or (iii) such transfer is in compliance with Rule 144
promulgated under the Securities Act and Sections 3.1 and 3.2 of this Agreement
and is pursuant to an ordinary brokerage transaction over an exchange on which
the Company’s common stock is listed. In the case of any proposed transfer under
this section, the Company shall in no event be required, in connection
therewith, to qualify to do business in any state where it is not then qualified
or to take any action that would subject it to tax or to general service of
process in any state where it is not then subject. The restrictions on transfer
contained in this section shall be in addition to, and not by way of limitation
of, any other restrictions on transfer contained in any other section of this
Agreement.

ARTICLE VI

Termination

Section 6.1 Termination. This Agreement may be terminated at any time prior to
the Closing Date by (a) the mutual written consent of the Company and the
Purchaser, or (b) any party if the Closing Date has not occurred by December 31,
2011; provided, however, that the right to terminate pursuant to this
Section 6.1 shall not be available to any party whose action or failure to act
has been a principal cause of or resulted in the failure of the Closing to occur
on or before such date, and such action or failure to act constitutes a breach
of this Agreement.

Section 6.2 Effect of Termination. In the event of a termination by the Company
or the Purchaser, written notice thereof shall forthwith be given to the other
party and the transactions contemplated by this Agreement shall be terminated
without further action by any party. If this Agreement is terminated as provided
in Section 6.1 herein, this Agreement shall become void and of no further force
or effect, except for this Section 6.2 and Article VII herein, which shall
survive the termination of this Agreement. Nothing in this Section 6.2 shall be
deemed to release the Company or any Purchaser from any liability for any breach
of this Agreement, or to impair the rights of the Company or the Purchaser to
compel specific performance by the other of its obligations under this
Agreement.

 

- 13 -



--------------------------------------------------------------------------------

ARTICLE VII

Miscellaneous

Section 7.1 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware without giving effect to the principles of conflicts of laws. Any legal
action or other legal proceeding relating to this Agreement or the enforcement
of any provision of this Agreement may be brought or otherwise commenced in any
state or federal court located in the State of Delaware. Each party hereto
agrees to the entry of an order to enforce any final resolution, settlement,
order or award made pursuant to this Section 7.1 by the state and federal courts
located in the State of Delaware and in connection therewith hereby waives, and
agrees not to assert by way of motion, as a defense, or otherwise, any claim
that such resolution, settlement, order or award is inconsistent with or
violative of the laws or public policy of the laws of the State of Delaware or
any other jurisdiction.

Section 7.2 Entire Agreement; Amendment. This Agreement and the other
Transaction Documents constitute the full and entire understanding and agreement
between the parties with regard to the subjects hereof and thereof. Any previous
agreements among the parties relative to the specific subject matter hereof are
superseded by this Agreement. Neither this Agreement nor any provision hereof
may be amended, changed, waived, discharged or terminated other than by a
written instrument signed by the party against who enforcement of any such
amendment, change, waiver, discharge or termination is sought.

Section 7.3 Notices, etc. All notices and other communications required or
permitted hereunder shall be effective upon receipt and shall be in writing and
may be delivered in person, by telecopy, electronic mail, express delivery
service or U.S. mail, in which event it may be mailed by first-class, certified
or registered, postage prepaid, addressed, to the party to be notified, at the
respective addresses set forth below, or at such other address which may
hereinafter be designated in writing:

 

  (a) If to the Purchaser, to:

The Nielsen Company (US), LLC

40 Danbury Road

Wilton, CT 06897

Attention: James W. Cuminale, Chief Legal Officer

Fax No.: 203-568-2876

with a copy to:

Robinson & Cole LLP

1055 Washington Boulevard

Stamford, CT 06901-2249

Attention: Eric J. Dale

Fax No.: 203-462-7599

 

- 14 -



--------------------------------------------------------------------------------

  (b) If to the Company, to:

comScore, Inc. 11950 Democracy Drive

6th Floor

Reston, Virginia 20190

Attention: Chief Executive Officer

General Counsel

Phone: 703-438-2100

Fax No.: 703-438-2051

with a copy to:

Wilson Sonsini Goodrich & Rosati, Professional Corporation

650 Page Mill Road

Palo Alto, CA 94304

Attention: Robert G. Day, Esq.

Fax No.: 650-493-6811

Section 7.4 Delays or Omissions. It is agreed that no delay or omission to
exercise any right, power or remedy accruing to any party upon any breach or
default of any other party under this Agreement shall impair any such right,
power or remedy, nor shall it be construed to be a waiver of any such breach or
default, or any acquiescence therein, or of any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. It is further agreed that any waiver, permit, consent or approval of
any kind or character of any breach or default under this Agreement, or any
waiver of any provisions or conditions of this Agreement must be in writing
signed by the party to be charged and shall be effective only to the extent
specifically set forth in writing, and that all remedies, either under this
Agreement, by law or otherwise, shall be cumulative and not alternative.

Section 7.5 Titles; Subtitles. The titles of the Articles and Sections of this
Agreement are for convenience of reference only and in no way define, limit,
extend, or describe the scope of this Agreement or the intent of any of its
provisions.

Section 7.6 Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors and assigns of the parties hereto. Notwithstanding anything
set forth herein to the contrary, the Purchaser may assign this Agreement and
the Shares to any affiliate of the Purchaser without notice to or consent of the
Company.

Section 7.7 No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

Section 7.8 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument. Electronic delivery of an executed counterpart
of a signature page of this Agreement shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

- 15 -



--------------------------------------------------------------------------------

Section 7.9 Severability. If any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, portions of such provision, or such provision in its entirety, to the
extent necessary, shall be severed from this Agreement, and such court will
replace such illegal, void or unenforceable provision of this Agreement with a
valid and enforceable provision that will achieve, to the extent possible, the
same economic, business and other purposes of the illegal, void or unenforceable
provision. The balance of this Agreement shall be enforceable in accordance with
its terms.

Section 7.10 SPECIFIC PERFORMANCE. THE PARTIES HERETO AGREE THAT IRREPARABLE
DAMAGE WOULD OCCUR IN THE EVENT THAT ANY OF THE PROVISIONS OF THIS AGREEMENT
WERE NOT PERFORMED IN ACCORDANCE WITH ITS SPECIFIC INTENT OR WERE OTHERWISE
BREACHED. IT IS ACCORDINGLY AGREED THAT THE PARTIES SHALL BE ENTITLED TO AN
INJUNCTION OR INJUNCTIONS, WITHOUT BOND, TO PREVENT OR CURE BREACHES OF THE
PROVISIONS OF THIS AGREEMENT AND TO ENFORCE SPECIFICALLY THE TERMS AND
PROVISIONS HEREOF, THIS BEING IN ADDITION TO ANY OTHER REMEDY TO WHICH THEY MAY
BE ENTITLED BY LAW OR EQUITY, AND ANY PARTY SUED FOR BREACH OF THIS AGREEMENT
EXPRESSLY WAIVES ANY DEFENSE THAT A REMEDY IN DAMAGES WOULD BE ADEQUATE.

Section 7.11 Consents. Any permission, consent, or approval of any kind or
character under this Agreement shall be in writing and shall be effective only
to the extent specifically set forth in such writing and signed by the parties
hereto.

Section 7.12 Construction of Agreement. No provision of this Agreement shall be
construed against either party as the drafter thereof.

Section 7.13 Variations of Pronouns. All pronouns and all variations thereof
shall be deemed to refer to the masculine, feminine, or neuter, singular or
plural, as the context in which they are used may require.

[Remainder of page intentionally left blank. Signature pages to follow]

 

- 16 -



--------------------------------------------------------------------------------

EXECUTION VERSION

FRE 408

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

COMSCORE, INC. By:  

/s/ Kenneth Tarpey

  Name: Kenneth J. Tarpey   Title: Chief Financial Officer THE NIELSEN COMPANY
(US), LLC By:  

/s/ James W. Cuminale

  Name:   James W. Cuminale   Title:   Chief Legal Officer